DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on Apr.19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,932,260 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws the double patenting rejection of claim 1, 3, and 6-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 9,932,260 (reference application) in view of Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
The terminal disclaimer filed on Apr. 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/418,057 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws the double patenting rejection of claim 1, 3, and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of copending Application No. 16/418,075 (reference application) in view of Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
The terminal disclaimer filed on Apr. 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,802,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
U.S. Patent No. 9,802,858.
Advisory Action – Note 3a - Amendment – New Issues 
While Applicant has clarified when the optical fiber is required to have a fictive temperature with the After Final amendment dated Apr. 19, 2021.  There are still 35 U.S.C. 112 issues with the amended claims, and therefore, the Amendment will not be entered.
For compact prosecution purposes, the Examiner will address issues with the amended claims.  Applicant recites a second fictive temperature without said directing and without said redirecting, it is unclear to the Examiner how said optical fiber without the claimed directing and redirecting steps has the claimed second fictive temperature.  Further, based on the Applicant’s specification, this is supported in paragraph [0045], and this fictive temperature appears to reference a comparative optical fiber, not the optical fiber produced with the claimed directing and redirecting step.  The Examiner recommends, the second fictive temperature reference a comparative optical fiber.  Therefore, the amended claims have 35 U.S.C. 112(b) issues.  Further, there appears to be no support for the said fictive temperature of said optical fiber is more than 100 degrees C less than a second fictive temperature of said optical fiber.  Please provide support for the amendment, since without evidence of support, the amended claims would have 35 U.S.C. 112(a) new matter issues.
Since the claims have not been entered, the Examiner maintains the rejections under 35 USC § 112, and the maintained rejections are presented below.
Claim Rejections - 35 USC § 112
	However, there are new 35 U.S.C. 112 rejections below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The amendment has not been entered and therefore the Examiner maintains the rejections under 35 U.S.C. 112 rejections below.  For convenience, the Examiner is restating the header of the maintained rejections below.  For details of the rejection, please see the non-final office action dated Feb. 23, 2021.
Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Advisory Action – Note 12 - Response to Arguments
As stated above, the amendment to the claims have not been entered and the request for reconsideration does not place the application in condition for allowance for the following reasons.  
Since the amended claims have not been entered, Applicant’s arguments regarding newly amended claim limitations of said optical fiber having a second fictive temperature in the Tamara reference are moot.  Therefore, the Examiner maintains the rejection of claims over Tamara.
While amended claims have not been entered, the Examiner will address applicable arguments against the Saito reference.  Applicant argues the claim requires a draw speed of greater than 30 m/s, and Saito fails to disclose drawing the optical fiber at a speed greater than 30 m/s.  
However, per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  The Examiner interpreted a silica-based fiber having the claimed fictive temperature and the attenuation of the optical fiber as the structure implied by the 
Further, the Examiner has provided no evidence, that the annealed fiber of Saito is not the same as the annealed fiber claimed.  Therefore, the Examiner maintains the rejection of claims 1,3, and 6-8 over Saito.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As stated in Advisory Action – Note 12 – Response to arguments above, since the amended claims have not been entered, Applicant’s arguments regarding newly amended claim limitations of said optical fiber having a second fictive temperature in the Tamara reference are moot.  Therefore, the Examiner maintains the rejection of claims over Tamara.


For convenience, the Examiner is restating the header of the maintained 35 U.S.C. 103 rejections below.  For details of the rejection, please see the non-final office action dated Feb. 23, 2021.
Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2015/0241629 – hereinafter Tamura).
Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LISA L HERRING/Primary Examiner, Art Unit 1741